Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 2/24/2021.

Allowable Subject Matter
Claims 21-39 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 21, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a first node, a second node, a third node, a fourth node, and a first resistive element connected between the second node and the third node, and wherein the BGR circuit is operative to provide a reference voltage as an output at the fourth node; and a current shunt path connected between the first node and the third node, wherein the current shunt path is operable to regulate a voltage drop across the first resistive element, and wherein the current shunt path is operable to regulate the voltage drop across the first resistive element comprises the current shunt path being operable to sink a shunt current at one or both of the first node and the third node.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 34, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a first node, a second node, and a third node, a first transistor, a second transistor, and a first resistor, wherein the first transistor is connected between the first node and a ground, wherein the second transistor is connected between the third node and the ground, and wherein the first resistor is connected between the second node and the third node; and a current shunt path connected between the first node and the second node of the BGR circuit, wherein the current shunt path comprises a second resistor and a comparator comprising a first input and a second input, wherein the first input of the comparator is connected to the first node, wherein the second resistor is connected between the third node and the second input, and wherein the comparator is operative to regulate an amount of a bias current of the first transistor of the BGR circuit.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 39, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...the band gap reference circuit comprises a first node, a second node, and a third node, a first transistor, a second transistor, and a first resistor, wherein the first transistor is connected between the first node and a ground, wherein the second transistor is connected between the third node and the ground, and wherein the first resistor is connected between the second node and the third node; and regulating an amount of a bias current of the first transistor of the band gap reference circuit, wherein regulating the bias current comprises: sinking a shunt current at the third node of the band gap reference circuit through a current shunt path comprising a first current source, a second current source and a comparator, wherein the first current source is operative to sink a first current at a first input of the comparator and the second current source is operative to sink a second current at a second input of the comparator, wherein the first input is connected to the first node and the second input is connected to the third node, and wherein an output of the comparator is connected to each of the first current source and the second current source, and regulating an amount of the shunt current, wherein regulating the amount of the shunt current comprises regulating at least one of the first current and the second current.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kang; Tzung-Hung et al., US 6906581, discloses a fast start-up low-voltage bandgap voltage reference circuit.
Zhang; Junmou, US 9235229, discloses a low power fast settling voltage reference circuit.
Iacob; Radu H. et al., US 8878511, discloses a current-mode programmable reference circuits and methods therefor.
Pan; Michael (Meng-An), US 7119620, discloses a method and system for constant or proportional to absolute temperature biasing for minimizing transmitter output power variation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KYLE J MOODY/
Primary Examiner, Art Unit 2838